PER CURIAM.
The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.2d 1236 (Fla. 2004).
This court has determined that this petition for writ of habeas corpus raises a frivolous claim. Accordingly, the clerk of the court is directed to provide a copy of this order to the Department of Corrections to consider the imposition of sanctions against petitioner as provided for in section 944.279, Florida Statutes (2015) (stating that a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections). Fla. R. App. P. 9.410.
WOLF, RAY, and BILBREY, JJ., CONCUR.